Citation Nr: 0422914	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  00-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a pulmonary 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from December 1975 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  This case was previously before the Board 
in May 2002 when the claims were reopened on the basis of new 
and material evidence and the Board undertook additional 
development on the veteran's claim pursuant to 38 C.F.R. § 
19.9(a)(2).  In May 2003, the United States Court of Appeals 
for the Federal Circuit (CAFC) held that the regulations 
giving the Board the authority to develop evidence were 
invalid because, in part, C.F.R. § 19.9(a)(2), in 
conjunction with 38 C.F.R. § 20.1304, allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver.  This was contrary to the 
requirement of 38 U.S.C.A. § 7104(a) which provides that all 
questions subject to a decision by the Secretary of VA shall 
be subject to one review on appeal by the Secretary.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1229 (Fed. Cir. 2003).  This case was remanded back 
to the RO in August 2003 for additional development and 
readjudication.  The requested actions were completed to the 
extent possible, and the case is again before the Board.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  A September 2002 VA medical opinion states that the 
veteran's psychiatric disorders are not related to active 
service.

3.  A March 2004 VA medical opinion states that the veteran's 
currently diagnosed pulmonary disorder, emphysema, is not 
related to pneumonia shown in service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in 
service and may not be presumed incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107, 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).

2.  A pulmonary disorder was not incurred in service and may 
not be presumed incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107, 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's December 1975 report of medical history for 
enlistment purposes indicated that he was in "excellent" 
health.  He did not report a history of psychiatric problems.  
However, he did report that he suffered a bout of pneumonia 
in 1971 without further complications.  Apparently, he was 
hospitalized due to his pneumonia.  The December 1975 
enlistment medical examination report did not indicate any 
psychiatric or lung disability.  December 1977 service 
medical records indicated that the veteran was hospitalized 
for acute stress reaction related to job dissatisfaction.  He 
was returned to duty a few days later.

In January 1978, the veteran was hospitalized.  The admission 
diagnosis was alcoholism, chronic bronchitis, and depression 
of unknown etiology.  The discharge report indicated that he 
claimed he abused alcohol due to stress and that he had been 
very nervous because of problems at work.  The discharge 
diagnosis was alcoholism.

In his April 1978 report of medical history, the veteran 
reported that he suffered from "depression or excessive 
worry."  He also reported treatment for pneumonia at the 
Naval Hospital in San Diego.  The April 1978 separation 
medical examination report reflected no physical or 
psychiatric disability.  The only abnormality noted was 
defective vision.

In December 1978, the veteran filed a claim of service 
connection for a "mental disorder," alcoholism, and 
"pneumonia 1976."

October 1979 VA medical records indicated that the veteran 
was hospitalized for pneumonia before service.  Heavy smoking 
was noted as well as periodic shortness of breath.  On 
psychiatric examination, depression and neurosis, secondary 
to alcohol abuse, were diagnosed.

In April 1982, the veteran was hospitalized for approximately 
six weeks after threatening a female friend, apparently while 
drunk at the time.  The discharge diagnosis was dysthymic 
disorder, alcohol dependence, mixed substance abuse in 
remission, borderline personality disorder and dependent 
personality disorder.

A May 1990 medical assessment report indicated that the 
veteran experienced adjustment difficulties dating back to 
childhood.  The report also noted a history of suicide 
attempts.  A review of treatment notes revealed that he was 
an "underachiever" and had low self-esteem.  It appears that 
the report was written to assess psychological damage 
resulting from an industrial accident.  The examiner 
diagnosed somatoform pain disorder, chronic dysthymia that 
preexisted the industrial accident, chronic alcoholism, 
opioid dependence, and polysubstance dependence.  The latter 
two were in remission.  He was also diagnosed with 
personality disorder, not otherwise specified.

A May 1992 X-ray study report indicated evidence of chronic 
lung disease.  November 1996 VA medical records reflected 
continued depressive symptomatology with moderate improvement 
with medication.

December 1997 private psychologic records indicated a history 
of alcohol and drug abuse, as well as a long history of 
depression.  The veteran reported a dislike of people, a 
desire to be alone, poor appetite, insomnia, and other 
symptoms.  The diagnosis was recurrent depression with mild 
symptoms of PTSD.  A schizoid personality disorder was also 
diagnosed.

October 1998 VA medical records indicated that he was 
referred for an inpatient psychiatric consult due to chronic 
depression.  The veteran related suicidal ideation dating 
back to 1978.  Apparently, he had a history of self 
medicating with alcohol, but not in recent years.  He had 
about 15 psychiatric admissions, the last of which was in the 
mid 1980s.  According to the report, he had been on 
psychotropic medication without significant improvement.  The 
diagnosis, in pertinent part, was major depressive disorder.

In March 1999, the veteran testified at a local hearing at 
the RO that he was first diagnosed with depression in 
December 1977, while in service, and that he was subsequently 
diagnosed with depression on several occasions.  He stated 
that he was receiving treatment for depression and was taking 
antidepressant medication.  Also, he stated that he could not 
hold a job due to his depression and that he received Social 
Security disability as a result.  He stated that he was a 
chemical and biological specialist in service, and that his 
initial depression began when he was stationed in Italy due 
to work-related frustrations.  As to pneumonia, he testified 
that he first suffered from the illness as a child.  He 
reported that he was diagnosed with pneumonia again in 
December 1975.  When asked whether he suffered from residuals 
of pneumonia, he indicated that he had chronic bronchitis, 
emphysema, and a cough.  He also stated that physicians have 
encouraged him to stop smoking.

In September 2002, the veteran was provided a VA psychiatric 
examination to determine whether he currently suffered from 
an acquired psychiatric disorder, and if so to provide an 
opinion regarding the etiology thereof.  The claims file and 
the medical records were reviewed and summarized in 
exhaustive detail resulting in the following conclusions:

This complex case is significant for 
multiple signs, symptoms, and historical 
elements crossing multiple diagnostic 
categories including depression, 
dysthymia, ADHD, PTSD, mixed personality 
disorder, alcohol abuse, and malingering.  
Nothing that happened while he was active 
duty appears to be causally related to 
his current psychiatric and occupational 
functioning.  A dysfunctional childhood 
preceded his military service. 

. . . 

The etiology of his current problems is 
probably a mix of childhood abuse, years 
of alcoholism, and a mixed personality 
disorder.  His current problems were not 
caused by his military service, nor did 
they begin when he was active duty.

Extensive outpatient treatment records have been associated 
with the claims file.  These show treatment for smoking 
cessation and occasional symptoms of shortness of breath and 
cough.  These also show continuing treatment for depression 
and adult attention deficit disorder.  There is no medical 
statement in the treatment records linking any of these to 
the veteran's active service.

The veteran was provided a VA examination in March 2004 which 
included a complete review of the claims file.  He denied any 
significant breathing problem.  He described pneumonia when 
he was a child, and again when he was in the military.  He 
smoked about pack a day and it was noted that emphysema was 
well documented on chest X-rays.  On physical examination, 
the veteran's lungs were clear, with somewhat poor excursion.  
The diagnosis was emphysema secondary to tobacco use history, 
with no evidence of any residuals from childhood pneumonia or 
the pneumonia he had in the military.  The examiner noted 
that episodes of acute pneumonia have not been established as 
causes of chronic emphysema whereas tobacco use has been 
established as a cause of emphysema.  There was a greater 
than 50 percent probability that the veteran's emphysema was 
caused from this tobacco use and less than 50 percent 
probability that it was caused from the pneumonia that he had 
when he was in the military or the pneumonia that he had when 
he was a child.

Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified of the information and 
evidence necessary to substantiate his claims for service 
connection in the March 1998 rating decision, the January 
2000 statement of the case (SOC), a December 2003 letter, and 
a March 2004 supplemental statement of the case (SSOC).  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the December 2003 
letter as well as the March 2004 SSOC, VA informed the 
veteran that VA must make reasonable efforts to assist a 
veteran in obtaining all evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other Federal agencies.  VA further informed the 
veteran that as long as he provided enough information about 
these records, VA would assist in obtaining them, but noted 
that he had the ultimate responsibility to make sure that 
these records were received by VA.  VA also told him that it 
would assist him by providing a medical examination or 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, although the 
veteran was not specifically told to give VA everything he 
had pertaining to his claim, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In numerous 
communications with the VA, the veteran was repeatedly put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has all 
relevant current records of treatment, as well as records on 
file with the Social Security Administration.  He was also 
provided the opportunity to present argument and evidence in 
hearings before a hearing officer at the RO in March 1999, 
and before a Veterans Law Judge which was scheduled but which 
he declined to attend.  VA provided examinations in September 
2002 and in March 2004.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 01-944, 
(U.S. Vet. App. June 24, 2004), the Court discussed, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the veteran filed his claims for 
service connection in October 1998, and an initial AOJ 
decision was made in March 1998.  Only after this initial 
rating action was promulgated did VA comply with the 
provisions of the VCAA and provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and his claim 
was readjudicated by the RO most recently in March 2004.  The 
Board therefore concludes that the failure to provide a pre-
AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on this issue of 
entitlement to service connection for an acquired psychiatric 
disorder and a pulmonary disorder.  This appeal has been 
pending for over seven years.  There would be no possible 
benefit to remanding the claim, or to otherwise conduct any 
other development.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Service connection for psychoses and certain respiratory 
disorders such as tuberculosis and some lung cancers may be 
granted if manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

Service connection is not warranted for either an acquired 
psychiatric disorder or a pulmonary disorder.  First, the 
Board notes that there is no evidence of a psychiatric or 
pulmonary disorder manifested as one of the presumptive 
diseases such as psychosis, tuberculosis or lung cancer 
during service or in the first post service year.  Therefore 
the presumptive provision of 38 C.F.R. §§ 3.307, 3.309 for 
such diseases do not apply.

As for the psychiatric disorder, the Board relies on the 
medical opinion of the examiner who conducted the VA 
examination in September 2002 and concluded that the 
veteran's current psychiatric problems were not caused by his 
military service, nor did they begin when he was on active 
duty but were more likely a mix of childhood abuse, years of 
alcoholism, and a mixed personality disorder.  This 
examination was very thorough in exhaustively reviewing the 
veteran's psychiatric history form service through his 
postservice treatment, in assessing the veteran's current 
psychiatric disability, and in providing complete rationale 
for the conclusions reached by the examiner.  As such, the 
Board concludes that the veteran's psychiatric disorder is 
not the result of his active service, and may not be service 
connected.  There is no competent medical evidence in the 
claims file which contradicts this conclusion.  

As for the veteran's pulmonary disorder, the examiner in the 
March 2004 VA examination reviewed the claims file and the 
veteran's history of pneumonia both in childhood and in the 
service and concluded that it was more likely that the 
veteran's current diagnosis of emphysema was caused from his 
history of tobacco use rather than the episodic pneumonia.  
He noted that episodes of acute pneumonia had not been 
established as a cause of chronic emphysema whereas tobacco 
use had.  As such, the Board concludes based on this medical 
opinion that service connection is not warranted for a 
pulmonary disorder.  There is no competent medical evidence 
in the claims file which contradicts this conclusion.

The Board has considered the veteran's statements; however, 
this is not competent evidence to show that any acquired 
psychiatric disorder or pulmonary disorder was incurred in 
service.  Competent lay evidence is defined as any evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2003).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There 
is no evidence to show that the veteran possesses the 
requisite medical training to comment on the diagnosis and 
etiology of his psychiatric disorder or pulmonary disorder.

The preponderance of the evidence is against the claims for 
service connection for an acquired psychiatric disorder and a 
pulmonary disorder.  Because there is no approximate balance 
of positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2002).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for a pulmonary disoder is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



